                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

   JOHAN ANDRES RAMIREZ-IBANEZ,   §
                                  §
        Plaintiff,                §
                                  §
   v.                             § ACTION NO. 4:18-CV-325
                                  § JUDGE MAZZANT/JUDGE JOHNSON
                                  §
   UNITED STATES OF AMERICA,      §
                                  §
        Defendants.               §
                                  §
                                  §
                    MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On May 23, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

  (Dkt. #6) that this matter, filed by Johan Andres Ramirez-Ibanez (“Plaintiff”), be dismissed

  without prejudice for want of prosecution. An acknowledgment of receipt was filed, indicating

  Plaintiff received a copy of the Report and Recommendation on June 3, 2019. See Dkt. #7.

         Having received the Report of the United States Magistrate Judge, and no objections

  thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

  the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

. conclusions of the Court. Therefore, Plaintiffs’ claims are hereby DISMISSED WITHOUT

  PREJUDICE for want of prosecution. The matter is closed on the Court’s docket, and all costs

  shall be borne by the party incurring same.

         IT IS SO ORDERED.
          SIGNED this 21st day of June, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
